Title: From George Washington to Jonathan Trumbull, Sr., 24 June 1781
From: Washington, George
To: Trumbull, Jonathan, Sr.


                        
                            Dear Sir
                            Head Quarters New Windsor June 24th 1781
                        
                        I am honored with Your Excellency’s Letter of the 30th Inst. together with the several Enclosures.
                        The measures which have been taken by your Legislature to produce a prompt compliance with the requisitions
                            upon the State, are of a good complexion, and afford me great satisfaction— I flatter myself the ample powers with which
                            your Excellency & your Council are invested, will be strenuously exerted to carry those salutary Measures into
                            execution.
                        I sheall be extremely happy to see You at the Army, and am With the highest sentiments of esteem Your
                            Excellencys Most Obedt Servant
                        
                            Go: Washington

                        
                    